PER CURIAM.
DISMISSED. See Mendez v. West Flagler Family Ass’n, 303 So.2d 1 (Fla.1974). However, on June 25, 1998, the trial court rendered a final order in the case below, regarding which appellant has filed a timely notice of appeal with this court, case number 98-3107. Therefore, the dismissal is without prejudice to appellant’s right to raise any issues presented by entry of the May 5,1998 order, which is what appellant was attempting to appeal in this case in case number 98-3107.
JOANOS, ALLEN and WOLF, JJ., concur.